Case 1:18-cV-06626-R.]S Document 35 Filed 10/02/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ACTA\/A Tv, INC. er az., `
Piaimifrs, '0/1/'<( -- 1
"" NO. 18-¢v_6626 (RJs)
JoINT sToCK CoMPANY _ORDER
“CHANNEL oNE ausslA
woRLDWIDE” er az.,
Defendants.

 

 

RICHARD .l. SULLIVAN, District Judge:

The Court is in receipt of a letter, dated September 26, 2018, from Defendants requesting that
the Court schedule a pre-motion conference regarding their contemplated motion to dismiss (Doc.
No. 21.) lT IS HERE.BY ORDERED that the initial conference in this case, which is currently
scheduled to be held on October 26, 2018 at 4:00 p.rn., will also function as a pre-motion conference
regarding Defendants’ contemplated motion IT IS FURTHER ORDERED that the October 26, 20] 8
conference is rescheduled from 4:00 p.m. to 2:00 Q.m. in Courtrooln 905 of the Thurgood Marshall
United States Coulthouse, 40 Foley Square, New York, New York. The Clerk of Court is respectfully

directed to terminate the motion pending at docket number 21 .

 

  

SO ORDERED.
Dated: Oetober l, 2018
New York, New York y

RICHARD J. SULLIVAN
UNITED STATES DISTRICT JUDGE

 
 

